        Case 4:18-cv-00113-JTJ Document 128 Filed 03/01/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 KELLI JO CARTER-BENSON and
 EDGAR CARTER,                            Cause No. CV-18-113-GF-JTJ
           Plaintiffs,

 v.                        ORDER FOR DISMISSAL WITH
 CITY OF GREAT FALLS; ADAM PREJUDICE
 OLSON; MICHAEL DRAPER;
 AARON McADAM; WILLIAM
 BROOKS and JOHN AND JANE
 DOES 6-10,
            Defendants.

      THIS MATTER coming on for dismissal on the stipulation of the parties, it is

      ORDERED that the above-entitled action and complaint be dismissed with

prejudice, with each party to pay his or its own costs and attorney’s fees.

      DATED this 1st day of March, 2021.
